El Juez Asociado Señoe Todd, Je.,
emitió la opinión del tribunal.
El apelado solicita desestimemos este recurso por el fun-damento de que el escrito de apelación le fué notificado a su abogado por correo, y no personalmente, a pesar de que dicho abogado y el del apelante tienen sus oficinas en San Juan y Santurce, respectivamente. Cita el apelado los ar-tículos 320 y 321 del Código de Enjuiciamiento Civil(1) y la jurisprudencia de este Tribunal al efecto de que el escrito de apelación debe ser notificado personalmente a un abo-gado que reside en la misma ciudad, Asencio v. Sucn. Rodri-gues, 49 D.P.R. 8; Santana v. Salinas, 54 D.P.R. 116; o de lo contrario esta Corte no adquiere jurisdicción por no ha-berse notificado el escrito de apelación en forma legal.
El apelante.se opone a la desestimación solicitada y admite que notificó su escrito al abogado del apelado por *660correo y no personalmente, empero sostiene que al hacerlo cumplió con la Regla 5(6) de las de Enjuiciamiento Civil. Tiene razón a nuestro juicio. Dicha regla dispone:
“ (b)' Notificación: Cómo se Hace. — Siempre que bajo estas re-gias se requiera o se permita hacer una notificación a una parte representada por abogado, la notificación se hará al abogado, a menos que la corte ordene que la notificación se haga a la parte misma. La notificación al abogado o a la parlo se hará entregándole copia o remitiéndosela por correo a su última dirección conocida, o si no se sabe su dirección, dejándola en 'poder del secretario de la corte. Entregar una copia quiere decir, según esta regia: ponerla en manos del abogado de la parte, o dejarla en su oficina en poder de su escribiente u otra persona a cargo de la misma; o, si no hubiere alguien encargado de la oficina, o, si la oficina estuviere cerrada o si la persona a notificar no tuviere oficina, dejándosela en su domi-cilio o residencia habitual en poder de alguna persona de suficiente edad y discreción que resida allí. La notificación por correo que-dará perfeccionada al ser depositada en el correo.” (Bastardillas nuestras.)
En relación con aquellas acciones o procedimientos a las cuales las nuevas reglas son aplicables(2) de acuerdo con la número 81(a), la Regla 5(6) sustituye el procedimiento es-tablecido anteriormente por el artículo 321, supra, y auto-riza la notificación por correo al abogado contrario sin la limitación, que antes existía, de que la persona que remitía la notificación debía residir o tener su oficina en un punto distinto, es decir, en un pueblo o municipio distinto, según se interpretó la frase “distintos puntos” en Quintero et al. v. Morales, 19 D.P.R. 1183; Gascón v. Alvarez, 28 D.P.R. 362; Marxuach v. Acosta, 35 D.P.R. 636, de la persona a quien iba dirigida. Habiendo desaparecido dicha limita-ción, es claro que la notificación hecha es válida y que no procede la desestimación solicitada.
Comentando Moore la Regla 5(6) Federal, igual a la nuestra, dice:
*661“La notificación de alegaciones y otros documentos, excepto aquéllos que se requiera sean notificados a una parte en la misma forma que un emplazamiento (3) puede hacerse por correo.- . . . Cuando la parte está representada por más de un abogado de récord, la notificación a cualquiera de ellos es suficiente.
“Debe notarse que la última oración de la Regla 5(6) provee que la notificación por correo quedará perfeccionada- al ser deposi-tada en el correo. Esto es significativo. El no recibo del docu-mento no afecta la validez de la notificación.” 1 Moore’s Federal Practice 376.

Habiendo sido notificado en forma legal el apelado del escrito de apelación, no ha hogar a la desestimación solici-tada.


(1) Bstos artículos disponen: “Artículo 320. — (1011 Cal.) La diligencia de una notificación o entrega de documentos deberá hacerse personalmente, a la parte, o a su abogado según proceda, o podrá diligenciarse como sigue:
“1. Si a .un abogado, podrá verificarse la diligencia cuando estuviere ausente de su bufete, entregando lo notificación o documentos al empleado o persona encargada de la oficina y si no hubiere nadie, dejándolos entre las ocho de la mañana y las cuatro de la tarde, en sitio notoriamente visible del bufete; y si por no estar abierto éste, fuere imposible efectuar la diligencia entonces se dejarán aquéllos en la residencia del abogado, entregándolos a alguna persona de suficiente edad y discreción; y si se ignorasen las señas de su residencia se cursarán por correo, bajo sobre dirigido a dicho abogado.
2. Si a una de las partes, podrá practicarse la diligencia dejando la noti-ficación o documentos en su residencia, entre las ocho de la mañana y las seis de la farde, en poder de alguna persona de suficiente edad y discreción, y si se ignorase su dicha residencia, se cursarán por' correo, bajo sobre cer-tificado dirigido a dicha parte.”
“Artículo 321. — (1012 Cal.) Lá remisión por correo podrá tener lugar, cuando la persona encargada de hacer la notificación o remitir los documentos y aquella a quien fueren dirigidos residieren o tuvieren sus oficinas en dis-tintos puntos, entre los cuales hubiere un servicio regular de comunicaciones por correo. ’ ’


(2) Cf. Martínez Fernández & Co., S. en C. v. García, ante, pág. 391. Nota (1).


(3) Véase la última parte'de la Regla 5(a) que dispone que las alegaciones solicitando remedios nuevos o adicionales contra partes en rebeldía deben noti-ficarse en la forma dispuesta para diligenciar emplazamientos en la.Regla 4; y también la Regla 25(a) en cuanto a la notificación de una moción sobre substitución en caso de muerte de una parte y la 'cual debe ser notificada, a personas que no eran partes, en la misma forma que un emplazamiento.